Name: COMMISSION REGULATION (EC) No 744/97 of 25 April 1997 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 26. 4 . 97 EN Official Journal of the European Communities No L 110 / 11 COMMISSION REGULATION (EC) No 744/97 of 25 April 1997 fixing the export refunds on rice and broken rice the export refund on rice and broken rice is being calcu ­ lated; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets; Whereas the refund must be fixed at least once a month; whereas it may be altered in the intervening period; Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular the second subpara ­ graph of Article 13 (3) thereof, Whereas Article 13 of Regulation (EC) No 3072/95 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Article 13 (4) of Regulation (EC) No 3072/95, provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other; whereas the same Article provides that it is also important to ensure equilibrium and the natural develop ­ ment of prices and trade on the rice market and, further ­ more , to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market with limits resulting from agree ­ ments concluded in accordance with Article 228 of the Treaty; Whereas Commission Regulation (EEC) No 1361 /76 (2) lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum; Whereas Article 13 (5) of Regulation (EC) No 3072/95 defines the specific criteria to be taken into account when HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EC) No 3072/95 with the exception of those listed in paragraph 1 (c) of that Article , exported in the natural state , shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329 , 30 . 12 . 1995, p . 18 . 2 OJ No L 154, 15 . 6 . 1976, p . 11 . No L 110/ 12 EN Official Journal of the European Communities 26 . 4. 97 ANNEX to the Commission Regulation of 25 April 1997 fixing the export refunds on rice and broken rice (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amountof refunds Product code Destination (') Amount of refunds 1006 20 11 9000 01 226,00 1006 30 65 9900 01 283,00 1006 20 13 9000 01 226,00 04 283,00 1006 20 15 9000 01 226,00 1006 30 67 9100 1006 20 17 9000 1006 20 92 9000 01 226,00 1006 30 67 9900   1006 20 94 9000 01 226,00 1006 30 92 9100 01 283,00 1006 20 96 9000 01 226,00 02 289,00 1006 20 98 9000 1006 30 21 9000 01 226,00 03 04 294,00 283,00 1006 30 23 9000 01 226,00 1006 30 92 9900 01 283,00 1006 30 25 9000 01 226,00 04 283,00 1006 30 27 9000   I 1006 30 42 9000 01 226,00 1006 30 94 9100 01 283,00 1006 30 44 9000 01 226,00 02 289,00 1006 30 46 9000 1006 30 48 9000 01 226,00 03 04 294,00 283,00 1006 30 61 9100 01 283,00 1006 30 94 9900 01 283,00 02 289,00 04 283,00 03 294,00   1006 30 61 9900 1006 30 63 9100 04 01 04 01 02 283,00 283,00 283,00 283,00 289,00 1006 30 96 9100 01 02 03 04 283,00 289,00 294,00 283,00 03 294,00 1006 30 96 9900 01 283,00 04 283,00 04 283,00 1006 30 63 9900 01 283,00   1006 30 65 9100 04 01 283,00 283,00 1006 30 98 9100   02 03 289,00 294,00 1006 30 98 9900   \ 04 283,00 1006 40 00 9000   (') The destinations are identified as follows : 01 Liechtenstein , Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I , II , III , VI, Ceuta and Melilla, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87 . NB: The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92.